MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-14-00686-CV

Pamela Y. Kelley, Arthur Lee Kelley,       Appealed from the 506th Judicial
Clara Brooks, and Gary L. Leonard,         District Court of Waller County. (Tr. Ct.
Appellants                                 No.      14-07-22640).    Memorandum
v.
                                           Opinion delivered by Justice Donovan.
LaVearn Ivey, Appellee
                                           Justices Christopher and Wise also
                                           participating.

TO THE 506TH JUDICIAL DISTRICT COURT OF WALLER COUNTY,
GREETINGS:

       Before our Court of Appeals on July 16, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
       This cause, an appeal from the “Order Granting Plaintiff’s Application for
Temporary Injunction,” signed August 18, 2014, was heard on the transcript of the
record. We have inspected the record and find no error in the order. We order the
“Order Granting Plaintiff’s Application for Temporary Injunction” of the court
below AFFIRMED.
       We order appellants, Pamela Y. Kelley, Arthur Lee Kelley, Clara Brooks,
and Gary L. Leonard, jointly and severally, to pay all costs incurred in this appeal.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, September
24, 2015.